DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-8, the prior art fails to teach a particle radiation therapy apparatus an irradiation port configured to output a particle beam in the treatment room, a horizontal-direction imaging unit, a vertical-direction imaging unit, a storage room provided on a floor side of the treatment room and configured to store the first X-ray detector under a floor when the horizontal-direction imaging unit is not in use; and a support member configured to be housed in the storage room together with the first X-ray detector when the horizontal-direction imaging unit is not in use, and further configured to move the first X-ray detector above the floor and support the first X-ray detector between the bed and a side of the irradiation ports when the horizontal-direction imaging unit is in use as claimed in independent claim 1.
Regarding claim 9, the prior art fails to teach a particle radiation therapy apparatus having an irradiation port configured to output a particle beam in the treatment room, a horizontal-direction imaging unit, a vertical-direction imaging unit and a fourth support member that is installed in the treatment room at a position other than a floor side, configured to displace the first X-ray detector horizontally and then displace the first X-ray detector upward when the horizontal-direction imaging unit is not in use, and further configured to position the first X-ray detector between the bed and a side of the irradiation port when the horizontal-direction imaging unit is in use as claimed in independent claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Fujii et al. (US 20200009404) teaches particle therapy system but fails to teach the allowable subject matter above.
Dargis et al. (US 20190240510) and Hauck et al. (US 4501011) teaches x-ray imaging systems but fails to teach the allowable subject matter above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOON K SONG/Primary Examiner, Art Unit 2884